Title: John Jay to John Adams, 6 Jun. 1786
From: Jay, John
To: Adams, John


          
            
              Dr, Sir
            
            

              New York

              6th: June 1786
            
          

          My last to You was dated 4th: Ult:,
            since which I have been honored with several from you vizt.
            two dated 24th. November last—9. 16. 17. 20. 22. 26.
            & 27th. February and 4th. March last—all of which with their several Enclosures were immediately laid
            before Congress.—
          I have at length the Pleasure of informing you that nine States
            begin to be frequent in Congress, and consequently that there is a Prospect of my being
            soon enabled to send you some Dispatches of more Importance than many of my late ones
            have been.—
          It will not be long before a good private Opportunity will offer,
            and then I mean to write you at least a long private Letter if not a public one.—
          You will find herewith enclosed a Ratification of the Prussian
            Treaty, which for many Months was delayed for want of a proper Number of States in
            Congress to order and compleat it.—
          There are several of my Reports on your Letters before Congress and
            I assure you these Delays are as painful to me as they can be to you.—
          Our Country has yet much to think of, and much to decide on—a
            natural but improper Rage for paper Money prevails. Rhode Island, New York and New
            Jersey are making Experiments upon it, and I think injuring themselves and the Union in
            some Measure by it. The next London Ship shall carry you some Journals, and Acts of
            Assembly which by the Packet would cost more Postage than they are worth.
          217. 506. 207. 290. 82. 547. 275. 186. 339. 407. 430. 642. 
          282. 62. 309. 79. 162. 186. 402. 592. 143. 418. 625. 401. 547. 48.
            449. 297. 
          290. 350. 642. 186. 142. 559. 236. 53. 570. 189. 654. 642. 402.
            217. 
          355. 236. 82. 479. 189. 290. 186. 328. 72. 611. 73. 236. 53. 486. 
          255. 290. 467. 371. 275. 477. 290. 182. 255. 92, 543. 350. 255. 
          189. 290. 290. 424. 491. 350. 76. 339. 371. 649. 518. 72. 409. 327. 
          543. 345. 217. 283. 424. 442. 186. 380.
          With great and sincere Esteem and Regard I have the Honor to be,
              Dr, Sir / Your most obt.
            & huble[expansion sign]: Servt.

          
            
              John Jay—
            
          
          
            
              Translation
            
            I doubt the propriety of borrowing more money without funds or
              prospect to repay any—our treasury is low—the States backward—our people intent on
              private gain & too inattentive to national Concerns & xigencies—
          
        